          Case 1:18-cv-00579-NONE-EPG Document 125 Filed 08/19/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9
     JERRY DILLINGHAM,                             Case No. 1:18-cv-00579-NONE-EPG (PC)
10
                   Plaintiff,                      ORDER RE: PLAINTIFF’S LETTER OF
11                                                 TRANSMITTAL NOTICE
           v.
12                                                 (ECF NO. 123)
     F. GARCIA,
13
                  Defendant.
14
15
16
17           Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

19           On August 17, 2020, Plaintiff filed a “letter of transmittal notice.” (ECF No. 123). In

20   the notice, Plaintiff asks the Court to forward his “Criminal Felony Complaint” to Senior

21   Assistant Attorney General Monica Anderson. The Court will not forward this document on

22   Plaintiff’s behalf.

23           Plaintiff also asks to have his new case assigned to District Judge Dale A. Drozd or the

24   undersigned. This request is denied. The new case will be randomly assigned pursuant to the

25   ordinary procedure in this district.

26           Finally, Plaintiff asks the Court Clerk to notify Plaintiff when he receives Plaintiff’s e-

27   filed complaint/request for a temporary restraining order. The Court notes that the Court has

28   not yet received these filings. Plaintiff should receive new case documents from the Clerk’s

                                                      1
         Case 1:18-cv-00579-NONE-EPG Document 125 Filed 08/19/20 Page 2 of 2



 1   Office once his new case has been filed.
 2
     IT IS SO ORDERED.
 3
 4
        Dated:    August 19, 2020                       /s/
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
